Benjamin Brenner, J.
Defendant moves to strike this action from the calendar on the ground that the plaintiff has not complied with the provisions of article II of the Special Readiness Rule of the Appellate Division, Second Department, regulating the exchange of medical information. The plaintiff argues that in an action for assault the practice in this court has been not to require the filing of medical affidavits or reports for preference applications. This is correct, as neither under the previous rule 9 of the Kings County Supreme Court Rules nor under the present article III is plaintiff required to show that he has suffered serious and protracted injuries because punitive damages in excess of the limitation of a lower court may be recoverable. However, there does not appear to be any reason why plaintiff should not comply with article II of the Special Readiness Rule of the Appellate Division, Second Department, since its purpose is to afford full disclosure of medical information and thereby narrow the issues.
Accordingly the motion to strike is denied on condition that plaintiff submit the required papers pursuant to article II within 60 days from the date of the order herein; otherwise granted.